Appeal from D. C. D. C. [Probable jurisdiction postponed, 397 U. S. 1061.] In addition to the issues presented on the merits of this case, the parties are requested to brief and argue the following three questions:
1. Does this Court have jurisdiction under 18 U. S. C. § 3731 to entertain a direct appeal from a decision of the United States District Court for the District of Columbia dismissing an indictment on the ground of the invalidity of the statute on which the indictment is founded, where the statute, although an act of Congress, applies only in the District of Columbia?
2. Could the District Court’s decision in this case have been appealed to the Court of Appeals for the District of Columbia Circuit pursuant to D. C. Code § 23-105?
3. If the decision could have been appealed to the District of Columbia Circuit, should this Court, as a matter of sound judicial administration, abstain from accepting jurisdiction pursuant to 18 U. S. C. § 3731 because the case involves the validity of a statute the application of which is confined to the District of Columbia?